ACCEPTED
                                                                                   01-15-00387-CV
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                             10/14/2015 9:33:27 AM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK


                           NO. 01-15-00387-CV
                                                                  FILED IN
                                                           1st COURT OF APPEALS
                       IN THE COURT OF APPEALS                 HOUSTON, TEXAS
                                                           10/14/2015 9:33:27 AM
                        FIRST JUDICIAL DISTRICT            CHRISTOPHER A. PRINE
                            HOUSTON, TEXAS                          Clerk




                     IFEOLUMIPO O. SOFOLA, M.D.

                                                     APPELLANT
                                     VS.

                      AETNA HEALTH, INC. AND
                   AETNA LIFE INSURANCE COMPANY

                                                     APPELLEES


       ON INTERLOCUTORY APPEAL FROM THE 152ND JUDICIAL
           DISTRICT COURT OF HARRIS COUNTY, TEXAS
               TRIAL COURT CASE NO. 2013-76814


                  APPELLANT’S NOTICE OF ATTORNEY
                    PRESENTING ORAL ARGUMENTS


TO THE HONORABLE COURT OF APPEALS:

      Appellant Ifeolumipo O. Sofola, M.D. herewith advises the Court that

William L. Van Fleet II will present oral arguments on his behalf in the above




                                      1
captioned appeal during the oral arguments scheduled in this appeal for 1:30 p.m.,

October 21, 2015.

      SIGNED AND FILED this 14th day of October, 2015.

                                            Respectfully submitted,

                                            THE HALL LAW FIRM


                                            /s/William L. Van Fleet
                                            Benjamin L. Hall III
                                            Texas Bar No. 08743745
                                            William L. Van Fleet II
                                            Texas Bar No. 20494750
                                            Kimmie R. Bennett
                                            State Bar No. 24011946
                                            530 Lovett Blvd.
                                            Houston, TX 77006
                                            (713) 942-9600 (Telephone)
                                            (713) 942-9566 (Facsimile)
                                            bvfleet@comcast.net

                                            ATTORNEYS FOR APPELLANT
                                            IFEOLUMIPO O. SOFOLA, M.D.




                                        2
                           CERTIFICATE OF SERVICE

     The undersigned certifies that a true and correct copy of the above and

foregoing Notice was forwarded to counsel for Aetna Health, Inc. and Aetna Life

Insurance Company, John B. Shely and Dena Palermo, 600 Travis, Suite 4200,

Houston, Texas 77002, by electronic mail to JShely@andrewskurth.com and

DenaPalermo@andrewskurth.com, on October 14, 2015.



                                               /s/William L. Van Fleet II
                                               William L. Van Fleet II




                                     3